MEMORANDUM OF DECISION.
Benny and Helen Ferigno appeal from a judgment of the Superior Court, Cumberland County, declaring the location on the face of the earth of their common boundary line with Warren R. Batchelder. There is no dispute about the controlling deed description and thus no issue of law. See Bazinet v. Howe, Me., 427 A.2d 494, 496-97 (1981). Neither party requested findings of fact. We assume, therefore, all findings necessary to support the decision. Jacobs v. Boomer, Me., 267 A.2d 376, 379 (1970). Testing those findings by the “clearly erroneous” standard as recently explained in Harmon v. Emerson, Me., 425 A.2d 978, 982 (1981), we find no error.
The entry is:
Judgment affirmed.
All concurring.